[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION IN RE MOTION FOR ADVANCE DISTRIBUTION OF MARITALESTATE
By this motion the defendant requests the court to order an advance distribution of the marital estate. Without such an advance, she claims, she may lose a mobile home which she inherited from her mother. The mobile home in question is listed in the defendant's affidavit as being part of her estate and which, she also claims, should be considered as part of the marital assets, citing Karen v. Parciak-Karen, 40 Conn. App. 697.
Both parties testified at the hearing. Neither one was an impressive witness. In the case of the defendant it was conceded by her that she had altered alimony checks from the plaintiff to the extent that she obtained $3,000 more than was due to her. From this it is concluded that she would take extreme measures to obtain money from the defendant. In view of the circumstances it is found that the defendant has failed to sustain her burden of proof.
Motion denied.
John M. Alexander State Trial Referee